                      Case 1:20-cv-03460-KBJ Document 13 Filed 01/27/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                          Carter Page                             )
                             Plaintiff                            )
                                v.                                )      Case No.   1:20-cv-3460-KBJ
                    James Comey, et al.                           )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States of America                                                                                            .


Date:          01/27/2021
                                                                                            Attorney’s signature


                                                                               Daniel P. Chung (NY Bar No. 4450540)
                                                                                        Printed name and bar number
                                                                               U.S. Department of Justice, Civil Division
                                                                                     Torts Branch - FTCA Section
                                                                                  P.O. Box 888 Ben Franklin Station
                                                                                       Washington, DC 20044
                                                                                                  Address

                                                                                       Daniel.P.Chung@usdoj.gov
                                                                                              E-mail address

                                                                                             (202) 616-4258
                                                                                             Telephone number

                                                                                             (202) 616-5200
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
